TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00489-CR


John Paul Myers, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 5753, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



O R D E R
PER CURIAM
The record in this appeal was filed in December 2006.  Since that time, the Court has
attempted to obtain a brief on appellant's behalf.  While this appeal has been pending, three different
attorneys have been appellant's counsel of record.  Appellant's present counsel, who we understood
was appointed but who says he was retained, is Tim Inman.
On December 12, 2007, the Court abated the appeal for a hearing in the trial court. 
See Tex. R. App. P. 38.8(b).  At that hearing, held on January 10, 2008, Inman told the court that
he had completed his research and promised to file a brief within thirty days.  No brief has
been received.
Appellant's counsel, Tim Inman, is ordered to tender a brief on appellant's behalf no
later than April 4, 2008.  Counsel is admonished that if he fails to comply with this order, he may
be ordered to show cause why he should not be held in contempt.
It is ordered March 11, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish